Hasbrouck, J. (dissenting):
I dissent.
Whatever the claimant may have been doing, he heard the Fisehetti boys and McCarthy talking about a gun and gave his attention to the condition existing and while so doing McCarthy discharged the air gun and put out claimant’s eye. An award has been denied the claimant because the injury did not arise out * of the claimant’s employment. That employment was to watch and patrol the premises, to drive away trespassers and intruders. Clearly upon the evidence McCarthy was a trespasser and an intruder. One of the dangers of the employment was from just such persons. If the gun was discharged for the purpose of injuring the watchman because he was a watchman there could be no doubt that the injury arose out of the employment. There is no evidence to show that the injury was not intentional and there is besides the presumption that the claim lies within the provisions of the Workmen’s Compensation Law. (§ 21.)
Being a watchman “ For him, in a measure not common to the public generally, there was exposure to the perils that come from contact with the criminal and lawless.” (Matter of Heidemann v. American District Tel. Co., 230 N. Y. 307.) Being a watchman he was exposed to contact with the trespasser and intruder and the menace which naturally flows therefrom. Claimant was thus brought by the character of his occupation “ within the zone of special danger.” (Matter of Leonbruno v. Champlain Silk Mills, 229 N. Y. 472.)
When we consider that the great purpose of the Workmen’s Com*202pensation Law was to ameliorate the social condition of the worker; to sustain him in his injury and his dependents in his death arising out of and during the course of his employment; to do away with all questions of negligence and contributory negligence and risk and arbitrarily to cast the burden of recompense upon the industry, the law should have as it has had a broad and liberal interpretation. (Matter of Verschleiser v. Stern & Son, 229 N. Y. 199; Rosmuth v. American Radiator Co., 201 App. Div. 209.)
As Judge Cardozo said: “ The test of liability is the relation of the service to the injury, of the employment to the risk.” {Leonbruno Case, supra.) Measured by that test we find the claimant in the very act of looking about his master’s premises to see what an intruder was doing with an air gun, a dangerous instrument, and while so doing having his eye shot out. The relation of the employment to the risk seems indubitable.
I favor a reversal of the decision of the Industrial Board and the remission of the case to it.
Decision affirmed, without costs.